DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 138-142, 146-155, 157-159, and 162-164 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 138 recites a combination of following limitations: (a) obtaining a first pool of identifier nucleic acid molecules representative of the string of symbols, the pool having powder, liquid, or solid form, each identifier nucleic acid molecule in the first pool comprising component nucleic acid molecules, at least a portion of which are configured to bind to one or more probes; (b) obtaining a second pool of identifier nucleic acid molecules representative of a string of counter symbols that is derived from the string of symbols, each counter symbol representing a running count of the particular symbol value in every w symbols of the string of symbols; (c) obtaining a first count by accessing the second pool in (b) with a second series of probes to target at least the identifier nucleic acid molecules within the second pool that represent a corresponding counter symbol that indicates the running count of the particular symbol value for either (1) all blocks of w symbols preceding the particular position, or (2) all blocks of w symbols preceding the particular position and including the block of w symbols that includes the particular position; (d) obtaining a second count by accessing the first pool in (a) with a first series of probes to target one or more distinct identifier nucleic acid molecules within the first pool that either (1) represents symbols not counted in (c) and preceding or including the particular position, or (2) represents symbols that were counted in (c) but that do not precede or include the particular position; and (e) obtaining the rank of the particular symbol value at the particular position in the string of symbols from the first count and the second count,” which are not disclosed by prior art of record.
Claims 139-142, 146-155, 157-159, and 162-164 are allowable at least by virtue of dependency on claim 138.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484